UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4034


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICTOR HUGO CRUZ-CORTEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:14-cr-00113-JRS-1)


Submitted:   July 20, 2015                 Decided:   July 31, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Frances H.
Pratt, Valencia D. Roberts, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant.   Stephen David Schiller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Victor      Hugo     Cruz-Cortez          (Cruz)          pled   guilty       to    illegal

reentry after having been removed following conviction for an

aggravated felony, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2012),     and     was        sentenced        to         41     months’       imprisonment.

On appeal,     counsel         has    filed     a    brief       pursuant      to    Anders       v.

California,       386 U.S. 738     (1967),       stating         that    there       are    no

meritorious       issues       for    appeal,       but     raising      as    an    issue       for

review whether Cruz’s guilty plea is valid when there is no

recording of the guilty plea hearing.                           Cruz was informed of his

right to file a pro se supplemental brief, but he has not done

so.   The Government declined to file a brief.                          We affirm.

      In this case, the magistrate judge conducted the guilty

plea colloquy pursuant to Fed. R. Crim. P. 11 and recommended

that the district court adopt its acceptance of Cruz’s guilty

plea.       Cruz,       however,        failed       to     file       objections         to     the

magistrate     judge’s         report    and    has        therefore      waived         appellate

review of this issue.                Fed. R. Crim. P. 59(b); United States v.

Schronce,    727 F.2d 91,     93–94       (4th    Cir.       1984)    (“We       do    not

believe . . . that             the     [Federal        Magistrates]            Act        can     be

interpreted to permit a party . . . to ignore his right to file

objections with the district court without imperiling his right

to raise the objections in the circuit court of appeals.”).



                                                2
     Moreover, the challenge fails on the merits.                         Because Cruz

failed   to   challenge    the    validity      of    his   guilty       plea    in   the

district court on the basis he now advances, our review is for

plain error only.         Fed. R. Crim. P. 52(b); Puckett v. United

States, 556 U.S. 129, 134-36 (2009); United States v. Martinez,

277 F.3d 517, 524-27 (4th Cir. 2002).                 To establish plain error,

Cruz must demonstrate that an error was made, the error was

plain,    and     the    error     affected          his    substantial          rights.

United States v. Massenburg, 564 F.3d 337, 342-343 (4th Cir.

2009).   In the guilty plea context, a defendant meets his burden

to establish that a plain error affected his substantial rights

by showing a reasonable probability that he would not have pled

guilty but for the Rule 11 omission.             Id.

     Although the absence in this case of a recording of the

guilty plea proceeding * constitutes a plain error by the district

court, see 28 U.S.C. § 753(b) (2012); Fed. R. Crim. P. 11(g);

United   States    v.    Hanno,    21 F.3d 42,       48     (4th    Cir.    1994);

United States     v.    Gillis,   773 F.2d 549,       554    (4th    Cir.    1985);

United States v. Gallo, 763 F.2d 1504, 1530 (6th Cir. 1985);

Herron   v.   United    States,    512 F.2d 439,       441    (4th    Cir.    1975)

(per curiam), the error did not affect Cruz’s substantial rights

     * The guilty plea proceeding was recorded, but, as a result
of mechanical problems with the recording, no transcript of the
proceeding is available.



                                         3
because    Cruz    does   not   suggest       —   and    the    record    contains      no

indication that — but for the district court’s plain error, Cruz

would not have entered his guilty plea.                         Cruz thus fails to

establish plain error rendering his guilty plea invalid.

     In    accordance      with    Anders,        we    also     have    reviewed    the

remainder     of    the   record     in   this         case    and    have   found      no

meritorious issues for appeal.            We therefore affirm the district

court’s judgment.         This court requires that counsel inform Cruz,

in writing, of the right to petition the Supreme Court of the

United    States    for   further    review.           If     Cruz   requests    that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                        Counsel’s motion must

state that a copy thereof was served on Cruz.

     We dispense with oral argument because the facts and legal

contentions       are   adequately   presented          in    the    materials    before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                          4